Order, Supreme Court, New York County (Harold Baer, Jr., J.), entered August 2, 1991, which, inter alia, confirmed the report of the Special Referee, unanimously affirmed, without costs.
In this ejectment action, defendant, who is indigent, argues that she had a right to assigned counsel. No right to counsel for indigent tenants facing eviction has, however, been established (see, Donaldson v State of New York, 156 AD2d 290, lv denied and dismissed 75 NY2d 1003). To the extent review is possible, the parties having waived transcription of the minutes of the hearing before the Special Referee (see, Suda v Suda, 178 AD2d 194), we find that defendant was given a full and fair opportunity to present her case, and that the findings made by the Special Referee are supported by the record. Concur — Carro, J. P., Wallach, Ross and Asch, JJ.